     CASE 0:20-cv-00769-ECT-ECW Document 5 Filed 04/24/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Joseph Christian Thoresen,                           File No. 20-cv-769 (ECT/ECW)

             Petitioner,

v.                                                 ORDER ACCEPTING REPORT
                                                    AND RECOMMENDATION
Jeff Titus, Warden of Oak Park Heights
Correctional Institution,

           Respondent.
________________________________________________________________________

      The Court has received the March 26, 2020 Report and Recommendation of United

States Magistrate Judge Elizabeth Cowan Wright. ECF No. 4. No party has objected to

that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS ORDERED THAT:

      1.     The Report and Recommendation [ECF No. 4] is ACCEPTED;

      2.     Petitioner’s Motion for an Extension [ECF No. 1] is DENIED; and

      3.     This matter is DISMISSED without prejudice.

                LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: April 24, 2020                    s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court
